Citation Nr: 0126758	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  00-05 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a skin disorder, 
currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had military service from October 1962 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

A Travel Board Hearing was held at the RO in July 2001 before 
the Board Member signing this document.  A transcript of the 
hearing testimony is on file.
 
At the hearing, the veteran raised the issue of entitlement 
to service connection for a psychiatric disorder secondary to 
the service-connected skin disorder.  This issue has not been 
developed for appellate review, and is not before the Board 
at this time.  As such it is referred to the RO for 
appropriate development and adjudication.  Kellar v. Brown, 6 
Vet. App. 157 (1994); Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

On August 29, 2001, VA issued regulations implementing the 
provisions of the VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits."  
See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, at 38 C.F.R. § 3.159(c)(4), provide that 
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Service connection for a skin disorder described as 
dyshidrotic eczema was granted by a rating decision in August 
1968, and a 10 percent disability rating was assigned.  In 
that rating it was noted that the veteran had been seen in 
service for pruritic rashes of the thighs, left foot, and 
ankle, as well as scaling lesions on the left foot and toes.  
He was also seen for macerated weeping scrotum, and id 
reaction of the hands.  He was admitted to VA Medical Center 
in May 1968 for dermatitis on the feet and legs, as well as 
vesicular eruptions of the hands.  Physical examination 
revealed desquamation of the horny layers of the skin on 
hands and feet with some residual vesicles on the toes.  Both 
ankles revealed erythema and mild petechia.  He was released 
from the hospital to be followed at a VA clinic later in may 
1968.

On a VA examination in July 1999, the veteran presented with 
a long-standing history of dyshidrotic eczema, starting in 
1965.  He had had several admissions in the past for severe 
eczematous dermatitis.  He complained of pruritus.  
Examination revealed nummular shaped eczematous plaques with 
mild scale and erythema on his feet, ankles, calves, and 
elbows.  The diagnosis was nummular and dyshidrotic eczema.

Subsequent to the July 1999 VA examination, the RO determined 
that the 10 percent rating should be continued.

A Travel Board Hearing was held at the RO in July 2001.  It 
was pointed out at the hearing that the veteran had been 
approved for disability benefits by the Social Security 
Administration (SSA) from September 1999.  The veteran 
testified that his skin disorder had increased in severity to 
the point where in his estimation he was 50 to 60 percent 
disabled at the present time due to the skin disorder. 

The veteran's service connected skin disorder is rated under 
Diagnostic Code 7806, for eczema.  The current 10 percent 
evaluation contemplates exfoliation, exudation or itching 
involving an exposed surface or extensive area.  A 30 percent 
evaluation would require exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation would require evidence of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or that the skin disorder be exceptionally 
repugnant.  38 C.F.R. Part 4, Code 7806 (2001).

The veteran should be accorded another examination for 
disability evaluation purposes inasmuch as the testimony 
given at the Travel Board Hearing indicated that the severity 
of the disorder has increased over the period since the last 
examination.  In addition, no photographs of the various 
areas of skin eruptions are of record.  Such photographs 
would also be helpful.  The VA examination of record does not 
include comments on any systemic or nervous manifestations.  
An attempt should be made to schedule the examination at a 
time of flare-up of the disorder.

In addition, as noted at the Travel Board Hearing in July 
2001, it was reported that the veteran had been receiving 
Social Security disability benefits since September 1999.  
While the veteran noted these benefits were based upon back 
disability, the claims file does not contain the actual SSA 
determination or medical records used in that determination.  
The VCAA emphasizes the responsibility of VA to obtain 
Federal records.  VCAA, to be codified at 38 U.S.C. 
§ 5103A(c)(3).  The United States Court of Appeals for 
Veterans Claims (Court) has repeatedly emphasized the need 
for VA to obtain and consider medical records utilized by the 
Social Security Administration (SSA).  See Waddell v. Brown, 
5 Vet. App. 454 (1993); Murincsak v. Derwinski, 2 Vet. 
App. 363, 371-2 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992).  VA must insure that SSA records pertaining to the 
veteran are obtained.

Accordingly, this case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all medical care providers who 
may have relevant treatment records not 
already associated with the claims file.  
After securing any necessary release, the 
RO should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's award 
of Social Security disability benefits as 
well as the medical records relied upon 
concerning that determination.

3.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

4.  The veteran should be accorded a VA 
dermatologic examination to determine the 
current extent of the service-connected 
skin disorder, described as dyshidrotic 
eczema, involving the feet, legs, arms, 
head, neck, chest, and back.  An attempt 
to schedule the examination at a time of 
flare-up of the disorder should be made 
if possible.  All necessary special 
studies or tests are to be accomplished.  
The examination report should include a 
detailed account of all pathology found 
to be present.  The examiner must 
indicate whether the service-connected 
skin disorder is manifested by ulceration 
or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or if 
the skin disorder is exceptionally 
repugnant.  Color photographs of the 
affected areas should be taken and 
associated with the claims folder.  The 
claims folder must be made available to 
the examiner prior to the examination.

5.  Thereafter, the RO should 
readjudicate the appellant's claim for an 
evaluation in excess of 10 percent for 
dyshidrotic eczema with consideration of 
the evidence developed above.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


